*141
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed April 20, 2005, be affirmed. Appellant’s claims for money damages against the United States based on alleged violations of constitutional rights are barred by sovereign immunity. See FDIC v. Meyer, 510 U.S. 471, 475-78, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994). Accordingly, the district court properly dismissed the complaint for lack of subject matter jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.